___________

                             No. 95-1792
                             ___________

Anthony Finerson,                   *
                                    *
          Appellant,                *
                                    *   Appeal from the United States
     v.                             *   District Court for the
                                    *   Eastern District of Missouri.
Paul Caspari,                       *
                                    *         [UNPUBLISHED]
          Appellee.                 *


                             ___________

                    Submitted:   January 31, 1996

                        Filed: February 14, 1996
                             ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


     Anthony Finerson appeals the district court's1 denial of his
28 U.S.C. § 2254 petition.    We grant Finerson's "Motion[s] for
Leave of Court to Petition for Judicial Notice." Having carefully
reviewed the record and the parties' submissions, we conclude that
no error of law or fact appears and that an opinion would lack
precedential value.


     Accordingly, we affirm.     See 8th Cir. R. 47B.




      1
       The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri, adopting the report and
recommendation of the Honorable Lewis M. Blanton, United States
Magistrate Judge for the Eastern District of Missouri.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-